Exhibit 10.4

 

REVOLVING CREDIT NOTE

 

$45,000,000.00

March 8 , 2013

 

Plymouth Meeting, Pennsylvania

 

FOR VALUE RECEIVED, AmerisourceBergen Corporation, a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of Citizens Bank of
Pennsylvania (the “Bank”), the principal sum of Forty-Five Million and 00/100
Dollars ($45,000,000.00) or such lesser amount as may be advanced to or for the
benefit of the Borrower, pursuant to the terms hereof (“Note”), together with
interest thereon at the rate specified herein, as follows:

 

(1)                                 Revolving Credit Loan Facility.

 

(a)                                 Revolving Credit Loans. Subject to the terms
and conditions and relying upon the representations and warranties set forth in
this Note, the Bank may, in its sole and absolute discretion, make loans to the
Borrower (a “Revolving Credit Loan” or the “Revolving Credit Loans”), at any
time or from time to time on or after the Closing Date (as hereinafter defined)
through and including the Business Day (as hereinafter defined) immediately
preceding the date upon which the aggregate principal balance of the Revolving
Credit Loans becomes due and payable, in a principal amount not to exceed
Forty-Five Million and 00/100 Dollars ($45,000,000.00) (the “Revolving Credit
Facility Amount”).  Within the limits of time and amount set forth in this Note,
and subject to the further provisions of this Note including, without
limitation, the Bank’s right to demand repayment of the Revolving Credit Loans
upon the occurrence of an Event of Default (as hereinafter defined), the
Borrower may borrow, repay and reborrow under this Section 1.

 

(b)                                 Making of Revolving Credit Loans. Subject to
the terms and conditions set forth in this Note, and provided that the Borrower
has satisfied all applicable conditions specified herein, the Bank may, in its
sole and absolute discretion, make Revolving Credit Loans to the Borrower on
such Business Day and in such amount as the Borrower shall request in writing
which shall be received by the Bank no later than 11:00 a.m. (Pittsburgh,
Pennsylvania time) on the Business Day of requested disbursement (which notice
shall be irrevocable and binding on the Borrower), which proceeds shall be
available to the Borrower at the Bank’s Office (as hereinafter defined) in
immediately available funds not later than 2:00 p.m. (Plymouth Meeting,
Pennsylvania time) on the date of requested disbursement.

 

(c)                                  Maximum Principal Balance of Revolving
Credit Loans.  The aggregate principal amount of all Revolving Credit Loans
outstanding shall not exceed the Revolving Credit Facility Amount at any time. 
The Borrower agrees that if at any time the aggregate principal amount of all
Revolving Credit Loans outstanding exceeds the Revolving Credit Facility Amount
(the “Excess Amount”), the Borrower shall promptly pay to the Bank such Excess
Amount.

 

--------------------------------------------------------------------------------


 

(2)                                 Interest.

 

(a)                                 Interest Rate.  Subject to the terms and
conditions of this Note, the aggregate outstanding principal balance of all
Revolving Credit Loans shall bear interest for each day at a rate per annum
equal to the As Offered Rate (as hereinafter defined).

 

(b)                                 Interest after Maturity or Default; Interest
Laws.  Upon the occurrence of and during the continuance of an Event of Default,
the unpaid principal amount of the Revolving Credit Loans or any portion
thereof, accrued interest thereon, any fees or any other sums payable hereunder
shall thereafter until paid in full bear interest at a rate per annum equal to
the interest rate applicable to such unpaid Revolving Credit Loans plus two
percent (2.00%).  Notwithstanding any provisions to the contrary contained in
this Note, the Borrower shall not be required to pay, and the Bank shall not be
permitted to collect, any amount of interest in excess of the maximum amount of
interest permitted by applicable Law (as hereinafter defined).

 

(c)                                  Calculation of Interest and Fees.  Interest
on the Revolving Credit Loans, unpaid fees and other sums payable hereunder
shall be computed on the basis of a year of three hundred sixty (360) days and
paid for the actual number of days elapsed.

 

(3)                                 Description of Payments.

 

(a)                                 Scheduled Payments.  Subject to the terms
and conditions of this Note, the Borrower shall make payments of the entire
unpaid principal balance of each Revolving Credit Loan together with all accrued
interest thereon on the Repayment Date (as hereinafter defined) with respect to
such Revolving Credit Loan.  If not sooner paid, after maturity of any part of
the Revolving Credit Loans (whether on demand, by acceleration or otherwise),
the entire outstanding principal balance of such Revolving Credit Loans,
together with all accrued interest thereon, and all costs and fees incurred by
the Bank pursuant thereto, shall be immediately due and payable, without notice,
presentment or demand of any kind.

 

(b)                                 Payments.  All payments to be made with
respect to principal, interest, fees or other amounts due from the Borrower
under this Note are payable at 12:00 noon (Pittsburgh, Pennsylvania time), on
the day when due, without presentment, protest or further notice or demand of
any kind, all of which are hereby expressly waived, and an action for the
payments will accrue immediately.  All such payments must be made to the Bank at
its Office in U.S. Dollars and in funds immediately available at such Office,
without setoff, counterclaim or other deduction of any nature.  All such
payments shall be applied at the option of the Bank to accrued and unpaid
interest, outstanding principal and other sums due under this Note in such order
as the Bank, in its sole discretion, shall elect.  All such payments shall be
made absolutely net of, without deduction or offset, and altogether free and
clear of any and all present and future taxes, levies, deductions, charges, and
withholdings and all liabilities with respect thereto, excluding income and
franchise taxes imposed on the Bank under the Laws of the United States or any
state or political subdivision thereof.  If the Borrower is compelled by Law to
deduct any such taxes or levies (other than such excluded taxes) or to make any
such other deductions, charges, or withholdings (collectively, the “Required
Deductions”), the Borrower will pay to the Bank an additional amount equal to
the sum of (i) the aggregate amount of all Required

 

2

--------------------------------------------------------------------------------


 

Deductions and (ii) the aggregate amount of United States, federal or state
income taxes required to be paid by the Bank in respect of the Required
Deductions.

 

(c)                                  Optional Prepayments.  The Borrower shall
have the right to prepay the Revolving Credit Loans, in whole or in part, on any
date during the term of this Note; provided, however, the Borrower shall pay to
the Bank all interest accrued on the outstanding principal balance of such
Revolving Credit Loans to the date of such prepayment and all other fees, costs
and charges required to be paid by the Borrower to and for the benefit of the
Bank, including, but not limited to, costs relating to the breaking of any
funding arrangements with respect to the redeployment of funds (excluding any
margin).

 

(d)                                 Loan Account. The Bank shall open and
maintain on its books and records, including computer records, in accordance
with its customary procedures, a loan account (the “Loan Account”) in the name
of the Borrower in which shall be recorded the date and amount of each Revolving
Credit Loan made by the Bank and the date and amount of each payment and
prepayment in respect thereof.  The Bank shall record in the Loan Account the
principal amount of the Revolving Credit Loans owing to the Bank from time to
time.  Except in the case of manifest error in computation, the Loan Account
will be conclusive and binding on the Borrower as to the accuracy of the
information contained therein.  Failure by the Bank to make any such notation or
record shall not affect the obligations of the Borrower to the Bank with respect
to the Revolving Credit Loans.

 

(e)                                  Requirements of Law.  In the event that any
Law or the interpretation or application thereof by any Official Body (as
hereinafter defined) or the compliance with any guideline or request of any
central bank or other Official Body (whether or not having the force of Law):

 

(i)                                     subjects the Bank to any tax with
respect to any amounts payable under this Note by the Borrower or otherwise with
respect to the transactions contemplated under this Note (except for taxes on
the overall net income of the Bank imposed by the United States of America or
any political subdivision thereof), or

 

(ii)                                  imposes, modifies or deems applicable any
deposit insurance, reserve, special deposit, capital maintenance or similar
requirement against assets held by, or deposits in or for the account of, or
loans or advances or commitment to make loans or advances by the Bank, or

 

(iii)                               imposes upon the Bank any other condition
with respect to any Revolving Credit Loan made under this Note,

 

and the result of any of the foregoing is to increase the costs of the Bank or
to reduce any amount receivable by the Bank with respect to any Revolving Credit
Loan under this Note, the Bank shall so notify the Borrower in writing.  The
Borrower agrees to pay the Bank the amount of such increase in cost or reduction
in amount receivable in a timely manner after presentation by the Bank of a
statement concerning such increase in cost or reduction in amount receivable. 
Such statement shall set forth a brief explanation of the amount and the Bank’s
calculation of the amount (in determining such amount, the Bank may use any
reasonable averaging and attribution

 

3

--------------------------------------------------------------------------------


 

methods), which statement shall be conclusively deemed correct absent manifest
error.  If the amount set forth in such statement is not paid within fifteen
(15) days after such presentation of such statement, interest will be payable on
the unpaid amount at the rate set forth in Section 2(b) hereof from the due date
until paid (before and after judgment).

 

(4)                                 Representations, Warranties and Covenants. 
The Borrower hereby represents, warrants and covenants to the Bank that:

 

(a)                                 Organization and Qualification. The Borrower
is a corporation duly organized, validly existing and in good standing under the
Laws of the State of Delaware, and is qualified or licensed to do business as a
foreign corporation and is in good standing in all jurisdictions in which the
ownership of its property or the nature of its activities or both makes such
qualification or licensing necessary except to the extent that the failure to be
so qualified or licensed could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect (as hereinafter defined).

 

(b)                                 Authority.  The Borrower has all requisite
power and authority to execute, deliver and perform its obligations under this
Note, to make the borrowing provided for herein, and all such action has been
duly and validly authorized by all necessary corporate proceedings on its part.

 

(c)                                  Execution and Binding Effect.  This Note
has been duly authorized by all appropriate corporate action of the Borrower,
has been duly and validly executed and delivered by the Borrower, and such
document constitutes a legal, valid and binding obligation of the Borrower,
enforceable in accordance with its terms except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 

(d)                                 Authorizations and Filings.  No
authorization, consent, approval, license, exemption or other action by, and no
registration, qualification, designation, declaration or filing with, any
Official Body is or will be necessary or advisable in connection with the
execution and delivery of this Note, the consummation of the transactions
contemplated herein, or the performance of or compliance, by the Borrower with
the terms and conditions herein.

 

(e)                                  Absence of Conflicts.  Neither the
execution and delivery of this Note, the consummation of the transaction herein
contemplated nor performance of or compliance with the terms and conditions
hereof will (a) violate any Law, (b) conflict with or result in a breach of or a
default under the articles of incorporation or the by-laws of the Borrower, (c)
conflict with or result in a breach of or default under any agreement or
instrument to which the Borrower is a party or by which the Borrower or any of
its properties (now owned or acquired in the future) may be subject or bound, or
(d) result in the creation or imposition of any Lien (as hereinafter defined)
upon any property (owned or leased) of the Borrower.

 

(f)                                   Financial Statements.  The Borrower shall
furnish to the Bank:

 

(i)                                     as soon as available, but in any event
within ninety (90) days after the end of each fiscal year of the Borrower, a
copy of the audited consolidated balance sheet of

 

4

--------------------------------------------------------------------------------


 

the Borrower and its consolidated Subsidiaries (as hereinafter defined) as of
the end of such fiscal year and the related audited consolidated statements of
income and of cash flows and changes in stockholders’ equity of the Borrower and
its consolidated Subsidiaries for such fiscal year, from the Borrower’s
independent certified public accountants; and

 

(ii)                                  as soon as available, but in any event not
later than forty-five (45) days after the end of the first three (3) quarterly
periods of each fiscal year of the Borrower the unaudited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as of the end of such
quarter and the related unaudited consolidated statements of income and of cash
flows for such quarter and the portion of the fiscal year through the end of
such quarter, setting firth in each case in comparative form the figures for the
previous year, certified by the chief financial officer, treasurer or controller
of the Borrower as being fairly stated in all material respects (subject to
normal year-end audit adjustments).

 

All financial statements shall be complete and correct in all material respects
and shall be prepared in reasonable detail and in accordance with GAAP applied
consistently throughout the periods reflected therein and with prior periods
(except as approved by such accountants or officer, as the case may be, and
disclosed therein).  In lieu of furnishing the Bank the items referred to in
clauses (i) and/or (ii) above, items required to be delivered pursuant to
clauses (i) and/or (ii) above shall be deemed to have been delivered on the date
on which the Borrower posts such information on Borrower’s website on the
Internet at http://www.amerisourcebergen.com or Borrower’s appropriate
designated website at http://www.sec.gov or http://intralinks.com.

 

(g)                                  Notice of Default.  Promptly upon becoming
aware of any Event of Default or Potential Default (as hereinafter defined), the
Borrower shall give the Bank notice thereof, together with a written statement
signed by the Borrower setting forth the details thereof and any action taken or
contemplated to be taken by the Borrower with respect thereto.

 

(h)                                 [Reserved].

 

(5)                                 Documents and Conditions.  The Borrower
shall deliver to the Bank such documents and satisfy such conditions as may be
required to be delivered or satisfied by the terms of this Note or the Closing
Checklist attached hereto and made a part hereof as Exhibit A.

 

(6)                                 Events of Default.  The following events
shall be deemed to be Events of Default hereunder and under all other documents
executed in connection herewith, and in the event that:

 

(a)                                 the Borrower fails to pay principal or
interest on the Revolving Credit Loans when due in accordance with the terms
hereof;

 

(b)                                 the Borrower fails to pay any fee, any
amount payable to or on behalf of the Bank pursuant to this Note or any other
amount due hereunder within five (5) Business Days of the date when due; or

 

(c)                                  any representation or warranty made by the
Borrower under this Note or any statement made by the Borrower in any financial
statement, certificate, report, exhibit or

 

5

--------------------------------------------------------------------------------


 

document furnished by the Borrower to the Bank pursuant to this Note shall prove
to have been false or misleading in any material respect as of the time when
made; or

 

(d)                                 the Borrower shall default in the
performance or observance of any covenant, agreement or duty under this Note and
such default shall continue for a period of thirty (30) days; or

 

(e)                                  a default shall occur under that certain
Credit Agreement, dated as of March 18, 2011, as amended and restated as of
October 28, 2011, and as further amended and restated as of November 20, 2012,
by and among AmerisourceBergen Corporation, the Borrowing Subsidiaries party
thereto, JPMorgan Chase Bank, N.A., as administrative agent and the other
Lenders party thereto; or

 

(f)                                   A proceeding shall have been instituted in
respect of the Borrower:

 

(i)                                     seeking to have an order for relief
entered in respect of the Borrower or seeking a declaration or entailing a
finding that the Borrower is insolvent or a similar declaration or finding, or
seeking dissolution, winding-up, charter revocation or forfeiture, liquidation,
reorganization, arrangement, adjustment, composition or other similar relief
with respect to the Borrower, its assets or its debts under any Law relating to
bankruptcy, insolvency, relief of debtors or protection of creditors,
termination of legal entities or any other similar Law now or hereafter in
effect which shall not have been dismissed or stayed within sixty (60) days
after such proceedings were instituted; or

 

(ii)                                  seeking appointment of a receiver,
trustee, custodian, liquidator, assignee, sequestrator or other similar official
for the Borrower, or for all or any substantial part of its properties which
shall not have been dismissed or stayed within sixty (60) days after such
proceedings were instituted; or

 

(g)                                  the Borrower shall become insolvent, shall
become generally unable to pay its debts as they become due, shall voluntarily
suspend transaction of its businesses, shall make a general assignment for the
benefit of creditors, shall institute a proceeding described in Section 6(f)(i)
of this Note or shall consent to any such order for relief, declaration, finding
or relief described therein, shall institute a proceeding described in Section
6(f)(i) of this Note, shall institute a proceeding described in Section 6(f)(ii)
of this Note or shall consent to any such appointment or to the taking of
possession by any such official of all or any substantial part of its property
whether or not any proceeding is instituted, shall dissolve, wind-up or
liquidate itself or any substantial part of its properties, or shall take any
action in furtherance of any of the foregoing.

 

If an Event of Default specified in subsections (b) through (e) of Section 6 of
this Note occurs, the Bank may demand the unpaid principal amount of this Note,
interest accrued on the unpaid principal amount and all other amounts owing by
the Borrower under this Note to be immediately due and payable without
presentment, further demand, protest or further notice of any kind, all of which
are expressly waived, and an action for any amounts due shall accrue
immediately.

 

6

--------------------------------------------------------------------------------


 

If an Event of Default specified in subsections (a), (f) or (g) of Section 6 of
this Note occurs and continues or exists, the unpaid principal amount of this
Note, interest accrued on the unpaid principal amount of this Note and all other
amounts owing by the Borrower under this Note shall automatically become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived, and an action for any amounts due
shall accrue immediately.

 

(7)                                 [Reserved].

 

(8)                                 Remedies Cumulative.  The rights and
remedies of the Bank as provided herein, or in any other agreement securing
repayment of, or relating to, any portion of the indebtedness of the Borrower
hereunder, or otherwise provided by Law, shall be cumulative and may be pursued
singly, concurrently, or successively in the Bank’s sole discretion, and may be
exercised as often as necessary; and the failure to exercise any such right or
remedy shall in no event be construed as a waiver or release of the same.

 

(9)                                 Definitions.  As used herein:

 

(a)                                 “As Offered Rate” shall mean the interest
rate per annum offered by the Bank to the Borrower in the Bank’s sole
discretion.

 

(b)                                 “Bank” shall mean Citizens Bank of
Pennsylvania, with an office at 3025 Chemical Road, Suite 300, Plymouth Meeting,
Pennsylvania 19462.

 

(c)                                  “Borrower” shall mean AmerisourceBergen
Corporation, a Delaware corporation.

 

(d)                                 “Business Day” shall mean any day of the
year (other than a Saturday, Sunday or legal holiday) on which the Bank’s Office
is open to the public for carrying on substantially all of its banking
functions.

 

(e)                                  “Closing Date” shall mean March 8, 2013

 

(f)                                   “Event of Default” shall mean any of the
Events of Default described in Section 6 hereof.

 

(g)                                  “Excess Amount” shall mean that as set
forth in Section 1(c) hereof.

 

(h)                                 “GAAP” shall mean generally accepted
accounting principles (as such principles may change from time to time), which
shall include the official interpretations thereof by the Financial Accounting
Standards Board, applied on a consistent basis.

 

(i)                                     “Indemnified Liabilities” shall mean
that as set forth in Section 12 hereof.

 

(j)                                    “Indemnitees” shall mean that as set
forth in Section 12 hereof.

 

(k)                                 “Law” shall mean any law (including common
law), constitution, statute, treaty, regulation, rule, ordinance, order,
injunction, writ, decree or award of any Official Body.

 

7

--------------------------------------------------------------------------------


 

(l)                                     “Lien” shall mean any mortgage, deed of
trust, pledge, lien, security interest, charge or other encumbrance or security
arrangement of any nature whatsoever including, but not limited to, any
conditional sale or title retention arrangement, and any assignment, deposit
arrangement, or lease intended as, or having the effect of, security.

 

(m)                             “Loan Account” shall mean as set forth in
Section 3(c) hereof.

 

(n)                                 “Material Adverse Effect” shall mean a
material adverse effect on (a) the business, property, operations or condition
(financial or otherwise) of the Borrower and its Subsidiaries, taken as a whole;
(b) the ability of the Borrower to perform any of its payment or other
obligations under this Note; or (c) the legality, validity or enforceability of
the obligations of the Borrower under this Note.

 

(o)                                 “Note” shall mean this Revolving Credit
Note, together will all extensions, renewals, refinancing or refundings in whole
or in part, as amended, modified or supplemented from time to time.

 

(p)                                 “Office,” when used in connection with the
Bank, shall mean its designated office located at 3025 Chemical Road Suite 300,
Plymouth Meeting Pennsylvania 19462, or such other office or offices as Bank may
designate from time to time.

 

(q)                                 “Official Body” shall mean any government or
political subdivision or any agency, authority, bureau, central bank, board,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

(r)                                    “Person” shall mean an individual,
corporation, partnership, joint venture, trust or unincorporated organization,
or a government or any agency or political subdivision thereof.

 

(s)                                   “Potential Default” shall mean any event
or condition which with notice or passage of time or any combination of the
foregoing would constitute an Event of Default.

 

(t)                                    “Repayment Date” shall mean, with respect
to each Revolving Credit Loan, the date upon which the Borrower is required to
pay the entire unpaid principal balance of such Revolving Credit Loan together
with all accrued interest thereon, which date shall be determined by the Bank
and the Borrower on the date upon which each such Revolving Credit Loan is made;
provided, however, that such Repayment Date shall not be later than thirty (30)
days after the date on which such Revolving Credit Loan was made; provided,
further, that if the Bank and the Borrower do not specify a date for a Revolving
Credit Loan, the Repayment Date for such Revolving Credit Loan shall be deemed
to be thirty (30) days after the date on which such Revolving Credit Loan was
made.

 

(u)                                 “Required Deductions” shall mean as set
forth in Section 3(b) hereof.

 

(v)                                 “Revolving Credit Loan” or “Revolving Credit
Loans” shall mean as set forth in Section 1(a) hereof.

 

8

--------------------------------------------------------------------------------


 

(w)                               “Revolving Credit Facility Amount” shall mean
as set forth in Section 1(a) hereof.

 

(x)                                 “Subsidiary” shall mean, as to any Person, a
corporation, partnership, limited liability company or other entity of which
shares of stock or other ownership interests having ordinary voting power (other
than stock or such other ownership interests having such power only by reason of
the happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership or other entity are at the time
owned  or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person.

 

(10)                          Construction.  Unless the context of this Note
otherwise clearly requires, references to the plural include the singular, the
singular the plural, the part the whole and “or” has the inclusive meaning
represented by the phrase “and/or”.  References in this Note to “judgments” of
the Bank include good faith estimates by the Bank (in the case of quantitative
judgments) and good faith beliefs by the Bank (in the case of qualitative
judgments).  The definition of any document or instrument includes all
schedules, attachments, and exhibits thereto and all renewals, extensions,
supplements, restatements and amendments thereof.  “Hereunder”, “herein”,
“hereto”, “hereof”, “this Note” and words of similar import refer to this entire
document; “including” is used by way of illustration and not by way of
limitation, unless the context clearly indicates to the contrary; and any action
required to be taken by the Borrower is to be taken promptly, unless the context
clearly indicates to the contrary.

 

(11)                          Duration; Survival.  All representations and
warranties of the Borrower contained in this Note shall survive the making of
and will not be waived by the execution and delivery of this Note, by any
investigation by the Bank, or the making of the Revolving Credit Loans. 
Notwithstanding termination of this Note or an Event of Default, all covenants
and agreements of the Borrower will continue in full force and effect from and
after the date of this Note until payment in full of this Note, interest
thereon, and all fees and other obligations of the Borrower under this Note. 
Without limitation, it is understood that all obligations of the Borrower to
make payments to or indemnify the Bank will survive the payment in full of the
Note and of all other obligations of the Borrower under this Note.

 

(12)                          Indemnity.  In addition to the payment of expenses
pursuant to Section 15 hereof, whether or not the transactions contemplated
hereby shall be consummated, the Borrower agrees to indemnify, pay and hold the
Bank and the officers, directors, employees, agents, consultants, auditors,
affiliates and attorneys of the Bank (collectively called the “Indemnitees”),
harmless from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgment, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including the reasonable fees and
disbursements of counsel for such Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened,
whether or not such Indemnitee shall be designated a party thereto) that is
imposed on, incurred by, or asserted against that Indemnitee, in any manner
relating to or arising out of this Note, the consummation of the transactions
contemplated by this Note, the statements contained in the commitment letters,
if any, delivered by the Bank, the use or intended use of the proceeds of any of
the Revolving Credit Loans or the exercise of any right or remedy hereunder or
under the Note any error, failure or delay in the performance of any of the
Bank’s obligations under this

 

9

--------------------------------------------------------------------------------


 

Note caused by natural disaster, fire, war, strike, civil unrest, error in
inoperability of communication equipment or lines or any other circumstances
beyond the control of the Bank or actions taken by the Bank which were
reasonably believed by the Bank to be taken pursuant to this Note including, but
not limited to, actions taken by the Bank to amend or cancel any funds transfer
instructions or any decision by the Bank to effect or not to effect the transfer
as provided in this Note, or any other such action taken by the Bank in good
faith pursuant to its responsibilities under this Note (the “Indemnified
Liabilities”); provided, however, that the Borrower shall have no obligation to
an Indemnitee hereunder with respect to Indemnified Liabilities arising from the
negligence or willful misconduct of that or another Indemnitee as finally
determined by a court of competent jurisdiction.

 

(13)                          Limitation of Liability.  To the fullest extent
permitted by Law, no claim may be made by the Borrower against the Bank or any
affiliate, director, officer, employee, attorney or agent of the Bank for any
special, incidental, consequential or punitive damages in respect of any claim
arising from or relating to this Note, or any statement, course of conduct, act,
omission or event occurring in connection herewith (whether for breach of
contract, tort or any other theory of liability).  The Borrower hereby waives,
releases and agrees not to sue upon any claim for any such damages, whether such
claim presently exists or arises hereafter and whether or not such claim is
known or is suspected to exist in its favor.  This Section 13 shall not limit
any rights of the Borrower arising solely out of gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.

 

(14)                          WAIVER OF TRIAL BY JURY.  THE BORROWER AND THE
BANK HEREBY EXPRESSLY, KNOWINGLY AND VOLUNTARILY WAIVE ALL BENEFIT AND ADVANTAGE
OF ANY SUCH RIGHT TO A TRIAL BY JURY, AND NEITHER WILL AT ANY TIME INSIST UPON,
OR PLEAD OR IN ANY MANNER WHATSOEVER CLAIM OR TAKE THE BENEFIT OR ADVANTAGE OF A
TRIAL BY JURY IN ANY ACTION ARISING IN CONNECTION WITH THIS NOTE.

 

INITIALS:

 

 

 

              /s/ J Q

 

Borrower

 

 

 

              /s/ D S

 

 

Bank

 

(15)                          Miscellaneous.  This Note evidences the Revolving
Credit Loans and all other amounts payable by the Borrower hereunder.

 

The Borrower hereby expressly waives presentment, demand (except as otherwise
set forth herein), notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note, and an action for amounts due hereunder or thereunder shall
immediately accrue.

 

No course of dealing and no delay or failure of Bank in exercising any right,
power or privilege under this Note or any other document or instrument pursuant
to or in connection herewith shall effect any other or further exercise thereof
or exercise of any other right, power or privilege except as and to the extent
that the assertion of any such right, power or privilege shall be barred by an
applicable statute of limitations; nor shall any single or partial exercise of
any such right, power or privilege or any abandonment or discontinuance of steps
to

 

10

--------------------------------------------------------------------------------


 

enforce such a right, power or privilege preclude any further exercise thereof
or of any other right, power or privilege.

 

The unpaid principal amount of this Note, the date and amount of each Revolving
Credit Loan, the unpaid interest accrued hereon, the interest rate applicable to
such unpaid principal amount, the date and amount of each payment made hereunder
and the duration of such applicability shall at all times be ascertained from
the books and records of the Bank, which shall be conclusive absent manifest
error.

 

All notices, requests, demands, directions and other communications under the
provisions hereof shall be in writing (including telexed communication) and,
unless otherwise expressly permitted hereunder, shall be sent certified mail,
return receipt requested to:

 

Bank:

Citizens Bank of Pennsylvania

 

3025 Chemical Road, Suite 300

 

Plymouth Meeting, Pennsylvania 19462

 

Attention: Devon Starks

 

 

And copy to:

Thorp Reed & Armstrong, LLP

 

One Oxford Centre

 

301 Grant Street

 

Pittsburgh, Pennsylvania 15219

 

Attention: D. Craig Russell, III, Esquire

 

The Borrower hereby agrees to pay, promptly after demand by the Bank, all
amounts incurred by the Bank in connection with any action or proceeding taken
or commenced by the Bank to enforce or collect this Note, including reasonable
attorneys’ fees, attorneys’ costs and all costs of legal proceedings.

 

This Note may not be amended, modified or supplemented orally.

 

If any term or provision of this Note, or the application thereof to any Person
or circumstance, shall to any extent be invalid or unenforceable, the remainder
of this Note, or the application of such term or provision to Persons or
circumstances other than those as to which it is invalid or unenforceable, shall
not be affected thereby, and each term and provision of this Note shall be valid
and enforceable to the fullest extent permitted by law.

 

This Note will be deemed to be a contract under the Laws of the Commonwealth of
Pennsylvania and for all purposes shall be governed by and construed and
enforced in accordance with the substantive Laws, and not the Laws of conflicts,
of said Commonwealth.  The Borrower consents to the exclusive jurisdiction and
venue of the federal and state courts located in Allegheny County, Pennsylvania,
in any action on, relating to or mentioning this Notes.

 

This obligation shall bind the Borrower and its successors and assigns, and the
benefits hereof shall inure to the Bank and its successors and assigns.

 

11

--------------------------------------------------------------------------------


 

[INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note on
the day and year first above written.

 

ATTEST:

 

AmerisourceBergen Corporation

 

 

 

 

 

 

 

 

By:

/s/ Kathy H. Gaddes

 

By:

/s/ J. F. Quinn

Name: Kathy H. Gaddes

 

 

J. F. Quinn

Title: Vice President, Group General Counsel and Secretary

 

 

Vice President & Corporate Treasurer

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Closing Checklist

 

This closing checklist contains the documents to be delivered in connection with
a Forty-Five Million and 00/100 Dollar ($45,000,000.00) credit facility provided
to AmerisourceBergen Corporation, a Delaware corporation (the “Borrower”), by
Citizens Bank of Pennsylvania (the “Bank”) (the “Credit Facility”).

 

No.

 

LOAN DOCUMENT

 

Responsible
Party

 

Status

 

 

 

 

 

 

 

1.

 

Revolving Credit Note, made by the Borrower to the Bank, in the original
principal amount not to exceed Forty Million and 00/100 Dollars ($45,000,000.00)
(the “Note”).

 

Bank

 

/s/ D S

 

 

 

 

 

 

 

 

 

ORGANIZATIONAL DOCUMENTS

 

 

 

 

 

 

 

 

 

 

 

2.

 

Certificate of Secretary of the Borrower certifying as to (i) no amendment to
its articles of incorporation, (ii) no amendment to its bylaws, (iii)
resolutions of its board of directors authorizing the Credit Facility, and (iv)
incumbency.

 

Borrower

 

/s/ D S

 

--------------------------------------------------------------------------------

 